PER CURIAM:
John Rolando Tiffany appeals from the tax court’s orders dismissing his petition for redetermination of his liability for income taxes and additions to tax for the years 1997 to 2000, and denying his motion to vacate the dismissal order. We have reviewed the record and the tax court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the tax court. See Tiffany v. Comm’r of Internal Revenue, Tax Ct. No. 03-2921 (U.S.T.C. May 16, 2003 & July 16, 2003). Additionally, we deny Tiffany’s motion for a stay of proceedings and deny the Commissioner’s motion for sanctions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED